internal_revenue_service number info release date march cc psi 1-genin-107912-03 uilc dear we are responding to your facsimile correspondence requesting relief in order to establish s_corporation status effective as of date your account has since been updated to reflect an election as requested you should receive an acceptance letter from the service_center within the next days reflecting the appropriate effective date no further action is needed on your part unless you either fail to receive an acknowledgment letter or if the effective date listed is incorrect in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special resource website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
